Mr. Justice Gaby delivered the opinion oe the Court. When, if ever, a record in this cause gets here in such a shape that the merits of this controversy can be considered, the question will probably be, whether a signature of a judge to a line on the back of proper papers for a judgment by confession, which line is, “ enter judgment herein for ” (here amount is stated), such signature being made in the bedroom of the judge, away from the court house, with no clerk, sheriff, record, or appendage of a court present, other than the judge himself, out of humor with the lawyer who has waked him from a refreshing sleep, and the time being between midnight and two o’clock of a Monday morning, such papers-being forthwith filed by a deputy of the clerk of the court, in the office of the clerk, and an execution made out and delivered to the deputy of the sheriff immediately, with nothing written up as a judgment on any record—all put together—give to the plaintiff in that execution any standing to question the title of the assignee of the defendant for the benefit of creditors, to the goods and chattels assigned. This record is in such a fragmentary state that the appellee says the appeal should be dismissed, and the appellant assents to that being done, if we regard the record as insufficient. We do so regard it, and the appeal is dismissed.